The vote of the town of South Kingstown, which *Page 440 
has been brought to our attention, is clearly illegal and void; and, from what appears to us, seems to have been passed in defiance of the act of the General Assembly. We need not say, that towns, as well as individuals, are bound to obey the law, and that the right of the citizen is, to protection against the illegal action of both.
The towns of this State have no general power to vote or expend money by way of bounty to soldiers, enlisted or drafted into the service of the United States; nor is any such power given by chapter 30 of the Revised Statutes, which specifies and defines the powers of such bodies corporate. The act of January, 1863, which authorizes, limits, also, the character and degree of all such expenditure. It enables the towns to raise money to assist needy and destitute families and dependents of those mustered from this State into the military or naval service of the United States, to an amount not exceeding four dollars per week to the family of any one person. It was designed for the relief of those left destitute in this State, by the engagement of the head of the family in either branch of the service of the United States.
The vote of the town of South Kingstown is confined to those affected by the recent act of Congress, passed to promote themilitary service of the United States, and extends not even to those enlisted in that service. On the other hand, it embraces all those drafted into the army, whether they go into the service, furnish a substitute, or pay their commutation. Its purpose and effect is, not to assist the destitute, but to pay the commutation money of every man drafted from the town, by giving him four dollars per week for seventy-five weeks, — in other words, three hundred dollars, — the precise sum named by the act of Congress to be paid by those drafted, in commutation for personal service.
It contravenes the law of the State, and, without doubt, was designed to do so.
Under such circumstances, at the suit of inhabitants and taxpayers of the town, who are interested to prevent so unauthorized an expenditure of public money, we do not hesitate to stop this mischief by granting the injunction prayed for; but as the town treasurer has been in no fault, it must be without costs. Let the decree be entered accordingly. *Page 441